Citation Nr: 0907830	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-29 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder, claimed as epilepsy.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability, claimed as degenerative joint disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the legs.

4.  Entitlement to service connection for a back disability, 
claimed as degenerative joint disease.

5.  Entitlement to service connection for a disability of the 
feet.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as acid reflux.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a seizure disorder 
in August 1989, January 1991, and April 1992.  The Veteran 
did not appeal these RO's decisions and, therefore, these 
decisions are final.

2.  The evidence received subsequent to the April 1992 RO 
decision includes VA treatment records and private treatment 
records; this evidence does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a seizure disorder.
3.  The RO denied the Veteran's attempt to reopen his service 
connection claims for a back disability and a disability of 
the legs in February 1999.  The Veteran did not appeal this 
RO decision and, therefore, the decision is final.

4.  The evidence received subsequent to the February 1999 RO 
decision includes VA treatment records and private treatment 
records; this evidence raises a reasonable possibility of 
substantiating the claim of service connection for a back 
disability.

5.  The evidence received subsequent to the February 1999 RO 
decision includes VA treatment records and private treatment 
records; this evidence does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a disability of the legs.

6.  The competent and probative evidence of record does not 
show that the Veteran has a disability of the feet.
   
7.  There is no clear and unmistakable evidence of record to 
rebut the presumption of soundness at the time of entry to 
active duty.  GERD was not present during service, ulcers may 
not be presumed to have been incurred in service, and any 
current GERD is not attributable to any event, injury, or 
disease during service.


CONCLUSIONS OF LAW

1.  The RO's August 1989, January 1991, April 1992, and 
February 1999 decisions are final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2008).

2.  New and material evidence has not been presented since 
the April 1992 RO decision denying service connection for a 
seizure disorder; thus, the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  New and material evidence has been presented since the 
February 1999 RO decision denying service connection for a 
back disability; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  New and material evidence has not been presented since 
the February 1999 RO decision denying service connection for 
a disability of the legs; thus, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

5.  A claimed disability of the feet was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).

6.  Gastroesophageal reflux disease was not incurred in or 
aggravated by service, and ulcers may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claims

With claims to reopen filed on or after August 29, 2001, such 
as these, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

A.  Seizure Disorder

The RO originally denied the Veteran's claim of entitlement 
to service connection for a seizure disorder in a rating 
decision dated August 1989 on the basis that there was no 
evidence showing in-service incurrence or linking the 
Veteran's seizure disorder to service.  The Veteran's claim 
was also denied by way of confirmed rating decisions issued 
in January 1991 and April 1992.  The Veteran was notified of 
these decisions and did not appeal.  Thus, these decisions 
are final.
 
The Veteran sought to reopen his service connection claim for 
a seizure disorder, claimed as epilepsy, by way of a 
statement dated June 2004.  The RO denied the Veteran's claim 
in the August 2004 rating decision currently on appeal on the 
basis that the Veteran failed to submit new and material 
evidence.  In particular, the RO indicated that there was no 
evidence connecting the Veteran's seizure disorder to his 
period of active service.  The Veteran was notified of this 
decision and timely perfected this appeal.  

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125 (2008); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In this case, the Veteran's 
current claim of service connection for a seizure disorder, 
also claimed as epilepsy, is based on the same factual basis 
and diagnoses as the previous claim that was last decided on 
the merits.  Thus, new and material evidence is necessary to 
reopen the claim.  

The evidence received subsequent to the April 1992 RO 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless 
of the RO's actions, the Board must still determine de novo 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board finds 
that new and material evidence has not been received.  The 
evidence of record at the time of the April 1992 RO decision 
consisted of the Veteran's service treatment records (STRs), 
post-service VA treatment records, and private treatment 
records.  The evidence now of record includes additional VA 
treatment records and private treatment records. 

The Veteran's claim was previously denied in April 1992 on 
the grounds that there was no evidence linking the seizure 
disorder to his period of active service.  That determination 
is final as the Veteran did not appeal to the Board.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2008).  Thus, the evidence submitted after the final 
April 1992 RO decision must relate to this fact.  

The Board notes that the Veteran's seizure disorder is well-
documented in the claims file.  Notably, the Veteran 
provided, or requested VA to obtain, records from B. Russell, 
M.D. as well as numerous records associated with the 
Veteran's application for Social Security Disability 
benefits.  A careful review of these records, however, showed 
no evidence linking the Veteran's seizure disorder to his 
period of active service.

For instance, associated with the Veteran's claims file is a 
private treatment note from B. Russell, M.D. dated March 
1996.  According to Dr. Russell, the Veteran's seizure 
history, the onset of which was 1982 or 1983, was well-
documented and known to the examiner.  There was, however, no 
evidence contained in this treatment note, or any other 
private treatment note, which linked the seizure disorder to 
the Veteran's period of active service.  

Similarly, the Veteran underwent a Social Security Disability 
psychological re-evaluation in December 1996.  The Veteran 
stated at that time that he had been receiving disability 
benefits "for quite awhile."  The impression was "seizure 
disorder," among other conditions.  Again, there was no 
evidence contained in these records which linked the seizure 
disorder to the Veteran's period of active service.  
   
The Veteran's treatment for "post-traumatic seizures" was 
also noted in VA treatment records.  Many of the VA treatment 
records associated with the claims file consisted of 
neurology clinic follow-up appointment notes which merely 
discussed the Veteran's symptoms and evaluated the 
effectiveness of the medications prescribed to him to control 
his seizures.  There was no evidence contained in the VA 
treatment notes which linked the seizure disorder to the 
Veteran's period of active service.  

Given the evidence of record, the Board concludes that new 
and material evidence has not been presented.  While the 
Veteran has submitted "new" evidence (i.e., evidence not 
previously submitted to agency decision-makers), this 
evidence was not "material" evidence in that by itself or 
when considered with previous evidence of record, the 
evidence related to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156.  As discussed 
above, none of the "new" evidence submitted linked the 
Veteran's seizure disorder to his period of active service, 
nor does it show that a chronic disease was present in 
service or within one year of discharge.
 
The Veteran's assertions that his seizure disorder is related 
to service are cumulative of arguments presented in 
connection with his previously denied claim.  As previously 
stated, the Veteran submitted new evidence in conjunction 
with his current claim, but material evidence must relate to 
an unestablished fact necessary to substantiate the claim.  
In this case, evidence linking the Veteran's seizure disorder 
to his period of active service was required.  The evidence 
of record does not support such a finding.  Accordingly, new 
and material evidence to reopen a claim of entitlement to 
service connection for a seizure disorder, also claimed as 
epilepsy, has not been presented.  Thus, the Veteran's claim 
is not reopened.

B.  Back Disability

In January 1999, the Board issued an opinion in which it 
denied the Veteran's back claim because there was no evidence 
of a current back disability and no evidence linking a 
claimed back disability to the Veteran's period of active 
service.  The Veteran was notified of this decision and did 
not appeal.  Thus, this decision is final.  

Shortly thereafter, the Veteran submitted additional evidence 
in an effort to reopen his claim of entitlement to service 
connection for a back disability.  The RO denied the 
Veteran's claim by way of a rating decision dated February 
1999 on the grounds that no new and material evidence was 
submitted.  The Veteran was notified of this decision and did 
not appeal.  Thus, this decision is final.  

The Veteran sought to reopen his service connection claim for 
a back disability, claimed as degenerative joint disease 
(DJD), by way of a statement dated June 2004.  The RO denied 
the Veteran's claim in the August 2004 rating decision 
currently on appeal on the basis that the Veteran failed to 
submit new and material evidence.  In particular, the RO 
indicated that there was no evidence connecting the Veteran's 
back disability to his period of active service.  The Veteran 
was notified of this decision and timely perfected this 
appeal.  

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125; Boggs, supra.  In this 
case, the Veteran's current claim of service connection for a 
back disability, also claimed as degenerative joint disease, 
is based on the same factual basis as the previous claim that 
was last decided on the merits (i.e., that he had a back 
disability linked to a fall from a truck in service).  See 
Veteran's August 2004 Statement in Support of Claim.  Thus, 
new and material evidence is necessary to reopen the claim.  

The evidence received subsequent to the February 1999 RO 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus, supra.  Regardless of the RO's actions, the Board 
must still determine de novo whether new and material 
evidence has been received.  Jackson, supra.  The Board finds 
that new and material evidence has been received.  The 
evidence of record at the time of the February 1999 RO 
decision consisted of the Veteran's service treatment records 
(STRs), post-service VA treatment records, and private 
treatment records.  The evidence now of record includes 
additional VA treatment records and private treatment 
records. 

The Veteran's claim was previously denied in February 1999 on 
the grounds that there was no evidence that a back condition 
existed while on active duty.  That determination is final as 
the Veteran did not appeal to the Board.  See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 
(2008).  Thus, the evidence submitted after the final 
February 1999 RO decision must relate to this fact.  
Associated with the Veteran's claims file is a statement from 
B. Russell, M.D. dated March 2005 in support of the current 
claim.  According to Dr. Russell, the Veteran's back 
condition is "more likely than not" related to the injury 
he sustained in service.   

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes that the March 2005 statement from Dr. 
Russell constitutes new and material evidence sufficient to 
reopen the Veteran's claim of entitlement to service 
connection for a back disability, claimed as degenerative 
joint disease.  Thus, the claim of entitlement to service 
connection for back disability is reopened.    

C.  Leg Disability

In January 1999, the Board issued an opinion in which it 
denied the Veteran's leg claim because there was no evidence 
of a current leg disability and no evidence linking a claimed 
disability of the legs to the Veteran's period of active 
service.  The Veteran was notified of this decision and did 
not appeal.  Thus, this decision is final.  

Shortly thereafter, the Veteran submitted additional evidence 
in an effort to reopen his claim of entitlement to service 
connection for a disability of the legs.  The RO denied the 
Veteran's claim by way of a rating decision dated February 
1999 on the grounds that no new and material evidence was 
submitted.  The Veteran was notified of this decision and did 
not appeal.  Thus, this decision is final.  

The Veteran sought to reopen his service connection claim for 
a disability of the legs by way of a statement dated June 
2004.  The RO denied the Veteran's claim in the August 2004 
rating decision currently on appeal on the basis that the 
Veteran failed to submit new and material evidence.  The 
Veteran was notified of this decision and timely perfected 
this appeal.  

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125; Boggs, supra.  In this 
case, the Veteran's current claim of service connection for a 
disability of the legs is based on the same factual basis as 
the previous claim that was last decided on the merits (i.e., 
that he had a disability of the legs linked to a fall from a 
truck in service).  Thus, new and material evidence is 
necessary to reopen the claim.  

The evidence received subsequent to the February 1999 RO 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus, supra.  Regardless of the RO's actions, the Board 
must still determine de novo whether new and material 
evidence has been received.  Jackson, supra.  The Board finds 
that new and material evidence has not been received.  The 
evidence of record at the time of the February 1999 RO 
decision consisted of the Veteran's service treatment records 
(STRs), post-service VA treatment records, and private 
treatment records.  The evidence now of record includes 
additional VA treatment records and private treatment 
records. 

The Veteran's claim was previously denied in February 1999 on 
the grounds that there was no evidence that a disability of 
the legs existed while on active duty.  That determination is 
final as the Veteran did not appeal to the Board.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2008).  Thus, the evidence submitted after the final 
February 1999 RO decision must relate to this fact.

The Board notes that the Veteran's subjective complaints of 
leg pain, weakness, and/or numbness are well-documented in 
the claims file.  Notably, the Veteran provided, or requested 
VA to obtain, records from B. Russell, M.D. as well as 
numerous records associated with the Veteran's application 
for Social Security Disability benefits.  A careful review of 
these records, however, showed no evidence of a diagnosed 
disability of the legs.  The Veteran's complaints of similar 
symptoms were also noted in VA treatment records, but there 
was no evidence of a diagnosed disability of the legs.    

Given the evidence of record, the Board concludes that new 
and material evidence has not been presented.  While the 
Veteran has submitted "new" evidence (i.e., evidence not 
previously submitted to agency decision-makers), this 
evidence was not "material" evidence in that by itself or 
when considered with previous evidence of record, the 
evidence related to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156.  As discussed 
above, none of the "new" evidence submitted showed evidence 
of a diagnosed disability of the legs.

The Court has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Pain alone is not a disability.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
  
The Veteran's assertions that his disability of the legs is 
related to service are cumulative of arguments presented in 
connection with his previously denied claim.  As previously 
stated, the Veteran submitted new evidence in conjunction 
with his current claim, but material evidence must relate to 
an unestablished fact necessary to substantiate the claim.  
In this case, evidence showing a currently diagnosed 
disability of the legs was required.  The new evidence of 
record does not support such a conclusion.  Nor is there any 
new evidence that indicates a current disability of the legs 
may be related to service.  Accordingly, new and material 
evidence to reopen a claim of entitlement to service 
connection for a disability of the legs has not been 
presented.  Thus, the Veteran's claim is not reopened.

II.  Service Connection for a Foot Disability

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).   

The Board has reviewed the evidence of record, and 
regrettably, the Veteran's claim must be denied.  The 
Veteran's STRs are negative for any diagnosis of or treatment 
for a disability of the feet.  Additionally, the Veteran has 
submitted, or requested VA to obtain, private treatment 
records, VA treatment records, and numerous records 
associated with his application for Social Security 
Disability benefits.  None of these records, however, showed 
evidence of a diagnosis of or treatment for a disability of 
the feet.   

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection in this case.  The United States Court of Appeals 
for Veterans Claims (Court) has in the past held that there 
must be a diagnosis of an underlying disability to establish 
a claim for service connection.  Sanchez-Benitez, supra.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer, supra.

Furthermore, the Board notes that at no time during the 
pendency of this appeal has the Veteran demonstrated, nor 
does the evidence show, that he has a currently diagnosed 
disability of the feet.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim).   

Even if the Board was to find that the Veteran had a 
currently diagnosed disability of the feet, there is still no 
competent, probative medical evidence linking the claimed 
disability of the feet to the Veteran's period of active 
service.  The Board is aware that the Veteran has submitted 
numerous statements during the pendency of this claim 
expressing his opinion that he injured his feet in service 
and that his currently diagnosed disability of the feet is 
related to service.  
 
The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  Here, the Veteran is capable of 
observing symptoms of a claimed disability of the feet, but 
he is not competent (i.e., professionally qualified) to offer 
an opinion as to the cause of his claimed condition.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  
The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran was not diagnosed 
with or treated for a disability of the feet in service, and 
there is no evidence of continuity of symptoms after service, 
nor is there any evidence linking the claimed disability to 
service. Consequently, the Board finds that the Veteran 
failed to establish continuity of symptomatology in this 
case.

As previously stated, entitlement to service connection on a 
direct basis requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In the instant case, there is no competent, 
probative medical evidence showing a medical diagnosis of a 
disability of the feet.  Therefore, the Board concludes that 
the Veteran's claim for service connection must be denied in 
the absence of any current clinical evidence confirming the 
presence of the claimed disability. 

III.  Service Connection for Gastroesophageal Reflux Disease

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.  

See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
According to 38 U.S.C.A. § 1153 (West 2002), a "preexisting 
injury or disease will be considered to have been aggravated 
by active . . . service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease."

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. §§ 3.303(c), 3.304(b) (2008); 
see also Crowe v. Brown, 7 Vet. App. 238 (1994).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The Veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2008).  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board has reviewed the evidence of record in this case.  
The Veteran's STRs are negative for a diagnosis of or 
treatment for gastroesophageal reflux disease (GERD) in 
service.  The Board notes, however, that the Veteran 
presented to sick call in December 1967 with subjective 
complaints of stomach pain.  The Veteran indicated at that 
time that he was told that he had an "ulcer" prior to 
entering service.  The impression was "probable psychogenic 
stomach pain, rule out duodenal ulcer."  A March 1969 
separation examination was negative for any diagnosis of or 
treatment for GERD or ulcers, and there was no evidence of 
ulcers within one year after discharge from service.
 
The first pertinent post-service evidence of record is dated 
March 1985.  The Veteran was referred to R. Naftel, M.D. for 
an upper gastrointestinal series and abdominal ultrasound at 
that time.  The abdominal ultrasound was normal, but the 
upper gastrointestinal series showed evidence of a sliding 
hiatal hernia with "reflux."

The Veteran presented to the VA mental health clinic in 
January 2004 for a psychiatric evaluation.  The Board notes 
that the Veteran's GERD was listed on an "active problem 
list" since December 2002.  

The Board observes that the presumption of soundness applies 
in this case and it has not been rebutted based on the 
evidence of record.  With regard to the issue of whether the 
Veteran's claimed ulcers existed prior to service, the Board 
finds that the totality of the medical evidence does not 
constitute clear and unmistakable evidence of such a 
conclusion.  Although the Veteran self-reported having ulcers 
prior to entering service at the time in-service treatment 
was rendered in December 1967, such a statement without 
additional supporting evidence is insufficient to rebut the 
presumption of soundness.  See generally, Crowe, supra.  
Since the presumption of soundness applies in this case, the 
Board will proceed to evaluate the Veteran's claim on direct 
and presumptive bases.

As noted above, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Establishing service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson, supra.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as an ulcer is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for GERD or ulcers on either a direct or 
presumptive basis.  The Veteran's STRs documented treatment 
for stomach pain, but he was neither diagnosed with nor 
treated for GERD or ulcers in service, and there is no 
evidence of ulcers within one year after discharge from 
service.

The first pertinent post-service treatment note documenting 
GERD is dated many years after discharge from service.  The 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2003).  In 
this case, the lapse of years between service and the first 
evidence of "reflux" is evidence against the Veteran's 
claim.  Furthermore, although the Veteran had diagnosed GERD 
during the pendency of this claim, there is no competent, 
probative medical evidence of record linking this disability 
to the Veteran's period of active service on a direct basis.

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno and 
Buchanan, supra.  However, the Court has also held that lay 
persons, such as the Veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability that may be 
related to service.  Espiritu and Jandreau, supra.  Here, the 
Veteran is capable of observing GERD symptoms, but he is not 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause of his GERD.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr and Savage, supra.  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-
service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  Although the Veteran was 
treated for GERD after discharge from service, there is no 
evidence of continuity of symptoms after service prior to 
1985, nor is there any evidence linking the current 
disability to service. Consequently, the Board finds that the 
Veteran failed to establish continuity of symptomatology in 
this case.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's GERD to service on a direct 
basis would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  As 
previously stated, entitlement to direct service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
this case, there is competent medical evidence showing a 
diagnosis of GERD, but there is no competent, probative 
medical evidence to link this disease, which occurred many 
years after discharge from service, to the Veteran's period 
of active service.  Furthermore, there is no evidence of 
ulcers within one year after discharge from service.  
Accordingly, the Board concludes that the Veteran's claim of 
service connection for GERD and ulcers must be denied on a 
direct basis, and ulcers may not be presumed to have been 
incurred in service.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

With respect to the Veteran's claims of entitlement to 
service connection for GERD and entitlement to service 
connection for a disability of the feet, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in July 2004 that fully addressed the notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate the service connection claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  
The Veteran was also provided with notice, in March 2006, of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
The Board notes that the Veteran's claims were subsequently 
readjudicated following this notice by way of a supplemental 
statement of the case issued in October 2007.

With respect to whether new and material evidence was 
submitted to reopen the claim of entitlement to service 
connection for a disability of the legs, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in July 2004 that fully addressed the notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter defined the terms "new and material evidence" and 
provided complete information about why the Veteran's claim 
was previously denied.  In this case, the Veteran was 
notified that his claim for a disability of the legs was 
denied because "your separation examination was negative for 
any disability . . . associated with your legs" and because 
there was no medical evidence of a chronic disability of the 
legs.  The notice letter also informed the Veteran of what 
evidence was required to reopen the service connection claim 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  The Veteran was also provided with notice, in 
March 2006, of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  The Board notes that the Veteran's claim was 
subsequently readjudicated following this notice by way of a 
supplemental statement of the case issued in October 2007.

With respect to whether new and material evidence was 
submitted to reopen the claim of entitlement to service 
connection for a seizure disorder, the Board finds that the 
Veteran was not provided proper VCAA notice.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the Veteran.  The Federal 
Circuit stated that requiring the Veteran to demonstrate 
prejudice as a result of any notice error was inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
Veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the Veteran, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48-9 (2008) ("[a]ctual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 56.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the Veteran's new and material evidence claim 
for a seizure disorder did not affect the essential fairness 
of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).  

The Board notes that the Veteran received VCAA notice in July 
2004 prior to the to the initial AOJ decision in this matter.  
The notice letter informed the Veteran of the information and 
evidence needed to substantiate a service connection claim 
for a seizure disorder on a direct basis and of the Veteran's 
and VA's respective duties for obtaining evidence.  The 
notice letter also provided some, albeit incomplete, 
information about the need to submit new and material 
evidence to reopen his service connection claim for a seizure 
disorder.  The notice letter defined the terms "new and 
material evidence" and provided incomplete information about 
why the Veteran's claim was previously denied.  In this case, 
the Veteran was notified that his claim for a seizure 
disorder was denied because "your service medical records 
are negative for treatment of this condition."  Regrettably, 
the Veteran was not informed to submit evidence which showed 
a link between his seizure disorder and his period of active 
service.  

The Veteran was, however, encouraged to submit the following 
kinds of evidence in support of his claim to reopen: names, 
dates, and locations of any medical treatment in service, 
statements from persons who knew the Veteran in service and 
who could attest to the existence of the Veteran's disability 
in service, copies of service treatment records, employment 
physical examinations, private medical evidence from 
hospitals, clinics, or physicians, insurance examination 
reports, and pharmacy prescriptions records.  Additionally, 
the Veteran has made specific arguments during the pendency 
of this appeal in which he attempted to link his seizure 
disorder to service.  See Veteran's August 2004 Statement in 
Support of Claim; September 2005 Substantive Appeal.  

The Veteran was also provided with notice, in March 2006, of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
The Board notes that the Veteran's claim was subsequently 
readjudicated following this notice by way of a supplemental 
statement of the case issued in October 2007.

Based on the notices provided to the Veteran, including the 
rating decision, statement of the case, and supplemental 
statement of the case, the Board finds that a reasonable 
person could be expected to understand what information and 
evidence is required to substantiate his claim.  These 
documents explained why the claim had been denied, and in 
conjunction with the VCAA letter, a reasonable person would 
be expected to understand what is required to substantiate 
the claim.  In sum, the Board finds that the presumption of 
prejudice with regard to any deficiency in the notice to the 
Veteran or the timing of the notice has been rebutted.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment records have been obtained.  
The Veteran's post-service treatment records have been 
obtained.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the Veteran's claims of entitlement to 
service connection for GERD or a disability of the feet, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record is such that the duty to obtain 
medical examinations is not triggered in this case.  The 
Veteran's STRs were clear that there was no in-service 
evidence of GERD or ulcers, nor was there evidence of ulcers 
within one year after discharge from service.  The first 
evidence of GERD, according to post-service treatment 
records, was many years after discharge from service.  
Moreover, as discussed above, there is no evidence of record 
that indicated that the Veteran's GERD is or may be related 
to service.  

There was also no in-service evidence of a disability of the 
feet, nor any post-service evidence diagnosing any such 
claimed disability.  Thus, there is no requirement to obtain 
VA medical examinations in this case.  See McLendon, see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran 
is required to show some causal connection between his 
disability and his military service).  Accordingly, the Board 
finds that VA has complied, to the extent required, with the 
duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e). 


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a seizure disorder has not been 
presented; therefore the appeal is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for a back disability, claimed as 
degenerative joint disease, has been presented; to this 
extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for a disability of the legs has not been 
presented; therefore the appeal is denied.

Service connection for a disability of the feet is denied.

Service connection for gastroesophageal reflux disease is 
denied.


REMAND

IV.  Service Connection for a Back Disability

As discussed above, the Veteran's claim of entitlement to 
service connection for a back disability, claimed as 
degenerative joint disease, is reopened because the pertinent 
evidence of record, to include a March 2005 statement from B. 
Russell, M.D., linked the Veteran's current back disability 
to his period of active service.  

The Veteran in this case contends that he sustained a back 
injury in service after he fell off of the back of a truck.  
Service treatment records (STRs) show that the Veteran was 
treated for back strain on numerous occasions from December 
1967 to April 1968.  However, the Veteran's March 1969 
separation examination was completely negative for any back 
disability or residuals thereof.  The Board also notes that 
there are no references to a slip-and-fall accident as 
described by the Veteran in the STRs.

The first pertinent post-service evidence of record is dated 
March 1985.  The Veteran reported to A. Suvari, M.D. with 
subjective complaints of musculoskeletal pain.  X-rays of the 
thoracic spine revealed evidence of moderate scoliosis and 
early osteoarthritic changes.

The Veteran was afforded a computed tomography (CT) scan of 
the lumbar spine at Walker Regional Medical Center in March 
1995 for an unknown purpose.  No evidence of focal disc 
herniation or formaminal stenosis was found.  X-rays of the 
lumbar spine revealed "no bony abnormalities."

The Veteran testified at a September 1996 decision review 
officer (DRO) hearing that he had no back problems prior to 
service, and that he injured his back while stationed in 
Germany when he purportedly fell off of the back of a truck 
while wearing an 85-pound backpack.  The Veteran further 
indicated that he lost consciousness during this incident.  
The Veteran noted that he went to sick call on more than one 
instance while in service, but was merely prescribed 
"pills" to treat his pain.  Following discharge from 
service, the Veteran stated that he was first treated for 
back problems in the 1980s.

Dr. Russell submitted an additional statement in support of 
the Veteran's claim dated December 1998.  Dr. Russell noted 
at that time that the Veteran's past medical history was 
significant for "severe" back pain and general soreness in 
the hip area.

In April 2003, the Veteran was afforded a spinal x-ray at a 
VA medical facility.  The spinal x-ray was interpreted to 
show evidence of "degenerative joint disease with thoracic + 
lumbar spurring."  

Dr. Russell submitted a statement in support of the Veteran's 
current claim dated March 2005.  According to Dr. Russell, 
the Veteran's "back condition is more likely than not 
related to injury while in service."  The Board notes, 
however, that Dr. Russell provided no rationale in support of 
this contention.

In light of Dr. Russell's statement, however, the Board finds 
that the Veteran should  be scheduled for a VA examination to 
determine the nature and etiology of the Veteran's back 
disability as well as its relationship to service, if any.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board also notes that the Veteran was not provided with a 
duty-to-inform notice that complied with the Veterans Claims 
Assistance Act (VCAA).  Thus, the Veteran should be provided 
complete notification of the information and evidence needed 
to substantiate a service connection claim for a back 
disability on a direct basis.

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from April 9, 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a duty-
to-inform notice pursuant to the Veterans 
Claims Assistance Act that informs the 
Veteran of the information and evidence 
needed to substantiate a service connection 
claim for a back disability on a direct 
basis.  The Veteran should then be afforded 
an appropriate period of time to respond.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from April 9, 2005 to the present.  The RO 
should also attempt to obtain any other 
evidence identified as relevant by the 
Veteran during the course of the remand, 
provided that the Veteran completes the 
required authorization forms.

3.  After the above development is 
completed, the RO should schedule the 
Veteran for a VA spine examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the Veteran's 
current back disability is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
military service.  If not, the examiner is 
asked to comment on the March 2005 
statement by B. Russell, M.D.  The 
examiner must provide a complete rationale 
for any stated opinion.

4.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
   
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


